Order filed May 22, 2014.




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00145-CV
                                   ____________

TEXAS G&S INVESTMENTS, INC. D/B/A TEXAS MONEY EXCHANGE,
                          Appellant

                                         V.

              CONSTELLATION NEWENERGY, INC., Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1023611

                                    ORDER

      Appellant’s brief was due May 12, 2014. No brief or motion for extension of
time has been filed.
      Unless appellant files a brief with the clerk of this court on or before June 6,
2014, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).


                                       PER CURIAM